Citation Nr: 1749651	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  14-02 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to dependency and indemnity compensation (DIC) benefits pursuant to 38 U.S.C. § 1318. 

3.  Entitlement to accrued benefits.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from August 1943 to May 1944 and in the United States Army from December 1945 to March 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs Pension Management Center in St. Paul, Minnesota.  (Located in Virtual VA).

The Veteran died in January 2012.  The appellant is Veteran's surviving spouse.


FINDINGS OF FACT

1.  The Veteran died in January 2012.  The cause of death was septic shock, with contributing causes of diabetes mellitus type II, coronary artery disease, and chronic lymphocytic leukemia.

2.  At the time of death, the Veteran was service-connected for psychoneurosis, anxiety reaction, rated 100 percent disabling, effective January 31, 2005.  

3.  The Veteran's cause of death was unrelated to service or a service-connected disability.

4.  There are no periodic monthly benefits which were due and unpaid preceding the deceased's death in January 2012.  
CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by active service did not cause or contribute substantially or materially to death.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 1113, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2017).

2.  The criteria for DIC under 38 U.S.C.A. § 1318 have not been met. 38 U.S.C.A. § 1318 (West 2014); 38 C.F.R. § 3.22 (2017).

3.  The criteria for entitlement to accrued benefits have not been met.  38 U.S.C.A. §§ 5112, 5121 (West 2014); 38 C.F.R. §§ 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that a VA medical opinion is not warranted, as the appellant's contentions and the evidence of record do not indicate that a reasonable possibility exists that such assistance would aid in substantiating the claim.  See 38 U.S.C.A. § 5103A (a)(2).  All identified and available post-service medical records have been associated with the claims file and were reviewed by both the RO and the Board in connection with the claim.  The appellant has not identified any other outstanding records that are pertinent to the issues currently on appeal.  

The Board notes that the appellant's initial correspondence does not contain assertions that the Veteran's death was caused by a service-connected disability; instead, these statements pertain to application for reimbursement for burial expenses.  See Correspondence dated October 2012; Report of General Information dated November 2012; Statement in support of Claim dated April 2013.  However, the appellant's January 2014 Substantive Appeal contains a statement that VA consider the "ravages incurred from the Psychiatric Disability...on the Veteran's Physical Well Being."  
The Board interprets this statement to indicate the appellant asserts the Veteran's service-connected psychiatric disability was a principal or contributory cause of his death.  The Board notes that the appellant has not alleged that septic shock, with contributing causes of diabetes mellitus type II, coronary artery disease, and chronic lymphocytic leukemia had an onset in service.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  A medical opinion was not obtained, and the Board finds that one is not warranted.  Although section 38 U.S.C.A. § 5103A(a) directs VA to obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit," De La Rosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), such efforts are not required when there is no reasonable possibility that such assistance would aid in substantiating the claim.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).   

Service Connection for Cause of Death

DIC benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2017).  

To establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

A Veteran's death will be considered as being due to a service-connected disability when the evidence establishes that the service-connected disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports. 38 C.F.R. § 3.312(a).  
The service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one that is not related to the principal cause.  

In order for a service-connected disability to be determined as a contributory cause of a Veteran's death for compensation purposes, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  

It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).

In this case, the Veteran died in January 2012.  According to his death certificate, the cause of death was septic shock, with contributing causes of diabetes mellitus type II, coronary artery disease, and chronic lymphocytic leukemia.  See Certificate of Death dated January 2012.  

At the time of death, the Veteran was service-connected for psychoneurosis, anxiety reaction; rated 100 percent disabling, effective January 31, 2005.  

The Veteran was not service-connected for either the principal cause of death (septic shock) or a contributory cause of death (of diabetes mellitus type II, coronary artery disease, or chronic lymphocytic leukemia).  However, the Board must consider the statements of the appellant, who is competent to opine as to some matters of diagnosis and etiology.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  


The appellant's statements indicating that there is a nexus between the Veteran's psychoneurosis, anxiety reaction and the principal cause of death (septic shock) or a contributory cause of death (of diabetes mellitus type II, coronary artery disease, or chronic lymphocytic leukemia), are statements as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007) (specifying cancer as a disorder that a layperson would not be competent to identify).  

The appellant's statements on this complex medical matter are therefore not competent.  Although lay persons are competent to provide opinions on some medical issues, as to the specific issues in this case, a determination as to what role a specific disease or injury has in producing death falls outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  

With regard to the principal and contributory causes of death, the Board finds that evidence of record, lay and medical, does not support or indicate a relationship between the Veteran's post-service disease the Veteran's period of service or his service-connected disabilities.  Hence, the Board finds that the evidence of record does not link Veteran's fatal disease processes to service or a service connected disability.  

After thorough review of the record, the Board finds that evidence in this case does not reach the level of equipoise.  

Accordingly, the Board finds that service connection for the cause of the Veteran's death is not warranted.  


DIC under 38 U.S.C. § 1318.

In order to establish entitlement to DIC benefits under 38 U.S.C.A. §  1318 , it must be shown that the veteran's death was not the result of his or her own willful misconduct and that at the time of death, the veteran was receiving, or was entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or, was rated totally disabling continuously since the veteran's release from active duty and for a period of not less than 5 years immediately preceding death; or, was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the veteran was a former prisoner of war who died after September 30, 1999.  

The total rating may be based on application of the criteria in the rating schedule or on individual unemployability. 38 C.F.R. § 3.22(c); Nat'l Org. of Veterans' Advocates, Inc. v. Sec'y of Veterans of Veterans Affairs, 314 F.3d 1373 (Fed. Cir. 2003).  

The term "entitled to receive" means that the veteran filed a claim for disability compensation during his lifetime and one of the following circumstances is satisfied: (1) the veteran would have received total disability compensation at the time of death for a service-connected disability rated totally disabling for the period specified but for clear and unmistakable error (CUE) committed in a VA decision on a claim filed during the veteran's lifetime; or, (2) additional evidence submitted to VA before or after the veteran's death consisting solely of service department records that existed at the time of a prior VA decision but were not previously considered by VA provides a basis for reopening a claim finally denied during the veteran's lifetime and for awarding a total service-connected disability rating retroactively; or, (3) at the time of death the veteran had a service-connected disability rated totally disabling by VA, but was not receiving compensation because VA was paying the compensation to the veteran's dependents; VA was withholding the compensation under authority of 38 U.S.C. § 5314 to offset an indebtedness of the veteran; the veteran had not waived retired or retirement pay in order to receive compensation; VA was withholding payments under the provisions of 10 U.S.C. § 1174(h)(2); VA was withholding payments because the veteran's whereabouts were unknown, but the veteran was otherwise entitled continued payments based on a total service-connected disability rating; or, VA was withholding payments under 38 U.S.C. §5308  but determines that benefits were payable under 38 U.S.C. § 5309.  38 C.F.R. § 3.22(b).

Here, the Board finds that the appellant's entitlement to DIC under 38 U.S.C. § 1318 has not been established.  At the time of his death in January 2012, the Veteran was service-connected for psychoneurosis, anxiety reaction; rated 100 percent disabling, effective January 31, 2005.  As the Veteran was not receiving, and was not entitled to receive, compensation for a service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death, DIC benefits pursuant to section 1318 are not warranted.  

Accrued benefits

Under 38 U.S.C.A. § 5121, a proper party is entitled to any periodic monthly benefits under laws administered by the Secretary to which the decedent was entitled at his death under existing ratings or decisions, or those benefits based on the evidence in file at the time of the deceased's death which were due and unpaid preceding the deceased's death.  See 38 U.S.C.A. § 5121 (West 2014); 38 C.F.R. § 3.1000 (2017).  

Applications for accrued benefits must be filed within one year after the date of death.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c).  

The term "pending claim" means an application, formal or informal, which has not been finally adjudicated.  38 C.F.R. § 3.160(c) (2017).  

The term "finally adjudicated claim" means an application, formal or informal, which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is earlier.  38 C.F.R. § 3.160(d) (2017); see also 38 C.F.R. §§ 20.1103, 20.1104 (2017).

"Evidence in the file at date of death" means evidence in VA's possession on or before the date of the beneficiary's death, even if such evidence was not physically located in the VA claims folder on or before the date of death.  38 C.F.R. § 3.1000(d)(4) (2017); Hayes v. Brown, 4 Vet. App. 353 (1993).

A review of the claims file reflects that at the time of the Veteran's death, there were no pending claims for VA benefits.  Accordingly, there were no accrued benefits due and unpaid from existing ratings or decisions preceding the decedent's death.  

The appellant does not disagree with these pertinent facts.  The legal criteria for award of accrued benefits are not met and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

The Board is grateful to the Veteran for his service to our country and acknowledges the appellant's contentions and her loss.  However, the Board is bound by the law and without the authority to grant benefits on any other basis.  See 38 U.S.C.A. §§ 503, 1704 (West 2014); Harvey v. Brown, 6 Vet. App. 416, 425 (1994).



ORDER

The claim of entitlement to service connection for the cause of the Veteran's death is denied.

The claim of entitlement to DIC under 38 U.S.C.A. § 1318 is denied.

Entitlement to nonservice-connected death pension and aid and attendance as accrued benefits is denied.




____________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


